Reconsideration denied April 26, 1983.
December 6,1982
Proposed Amendment to GCR 1963, 972. On order of the Court, this is to advise that the Court is considering whether to amend GCR 1963, 972. Before determining whether the proposal should be adopted, changed before adoption, or rejected, this notice is given to afford any interested person the opportunity to comment on the form or the merits of the proposal, the text of which is as follows:
(The present language is to be repealed and replaced by the following language except as otherwise indicated below:)
Rule 972. Eligibility for Reinstatement.
.1 (Unchanged.)
*1112.2 Revocation or Suspension for More Than 120 Days. An attorney whose license to practice law has been revoked or suspended for more than 120 days is not eligible for reinstatement until he has petitioned for reinstatement under GCR 1963, 973 and has established by clear and convincing evidence that:
(1)-(7) (Unchanged.)
(8) he is in compliance with the requirements of subrule 972.3, if applicable; and
(9) (Unchanged.)
.3 Reinstatement After Three Years. An attorney who, as a result of disciplinary proceedings, resigns, is disbarred, or is suspended for any period of time, and who does not practice law for 3 years or more, whether as the result of the period of discipline or voluntarily, must be recertified by the Board of Law Examiners before the attorney may be reinstated to the practice of law.
Staff Comment: The proposed amendment of subrule 972.2(8) is a complementary change to reflect the requirements of subrule 972.3. Subrule 972.3 requires an attorney who, as the result of discipline, has not practiced law for 3 years to be recertified by the Board of Law Examiners before being reinstated to the practice of law.
The staff comment is published only for the benefit of the bench and bar and is not an authoritative construction by the Court.